Citation Nr: 0508184	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  01-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to Agent 
Orange exposure.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a left eye 
disorder, characterized as the residuals of a left eye 
injury.  

5.  Entitlement to service connection for residuals of 
laceration to the left ulnar area.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran enlisted in the National Guard in February 1953, 
and served on active duty for training from June 11 to 28, 
1953, and on active duty from October 20, 1953, to February 
10, 1954.  He thereafter served on active service in the Army 
from February 11, 1953, to January 31, 1974, when he retired.  
From January 1968 to July 1968 and from May 1969 to May 1970, 
he served in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO subsequently denied these claims in 
February and May 2001 rating decisions.  The veteran filed a 
notice of disagreement within one year of his receipt of 
notice of the August 2000 rating decision.  He thereafter 
perfected this appeal.  The veteran testified at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge in July 2004.  A copy of the hearing transcript is of 
record.   

In this decision, the Board denies the claims of service 
connection for a liver disorder and for a left eye disorder.  
As additional development is necessary in this case regarding 
the remaining issues, these issues are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  



FINDINGS OF FACT

1.  The record does not include competent medical evidence of 
a current liver disorder.  

3.  The record does not include competent medical evidence of 
any residual of a claimed left eye injury.  


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

2.  A left eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA requires that 
VA must provide notice that informs the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); VAOPGCPREC 7-2004.  

The RO informed the veteran of the evidence needed to show 
his entitlement to service-connected benefits by letters in 
May 2001 and June 2004, in a conversation recorded in a May 
2001 VA Form 119 (Report of Contact), in a statement of the 
case (SOC) issued in August 2001, and in supplemental 
statements of the case (SSOCs) issued in September 2002, in 
April and September 2003, and in April 2004.  Specifically, 
the appellant has been informed of the need to provide 
evidence showing that he currently suffers from the claimed 
disabilities, and that there is a nexus between these 
disorders and his service.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letters, the rating decision, the SOC, and the SSOCs, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's 
claims discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the case.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the basis of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

Thus, the initial element of a service-connection claim 
requires competent medical evidence of a current disorder.  
"[W]here the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Here, the veteran contends he is entitled to service 
connection for a liver disorder, to include as secondary to 
Agent Orange exposure, and for a left eye disorder.  In a 
September 1973 report of medical history, the veteran noted 
he had problems with his liver and with his eyes.  However, 
the service medical records lack any evidence that the 
veteran was in fact diagnosed with or treated for a liver 
disorder or a disorder of the eyes during his service.  

During the July 2004 Travel Board hearing, the veteran 
testified he sought service connection for a liver disorder 
because he is currently service-connected for diabetes for 
which he received treatment and took various medications that 
he believes are affecting his liver.  He acknowledged, 
though, that he had not been diagnosed with a liver disorder, 
but that he found it appropriate to seek service connection 
for a liver disorder because he took medication to prevent 
any problems with his liver secondary to the diabetes.  The 
veteran also testified that he injured his left eye while in 
active duty as an Army recruiter.  

The post service medical records, including records from the 
Columbia VA Medical Center dated from 1999 to 2003, and a 
December 2003 VA examination report, show that the veteran is 
currently diagnosed with diabetes mellitus and that he has 
presbyopia.  The veteran is currently service connected for 
diabetes mellitus found to be secondary to Agent Orange 
exposure.  However, the post-service medical evidence is 
negative for actual diagnoses of a liver disorder and/or for 
the residuals of a left eye injury.  The veteran has not 
identified the existence of any outstanding evidence that 
would show he is diagnosed with the claimed liver disorder or 
residuals of a left eye injury.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against service connection for the claimed liver 
disorder and residuals of a left eye injury.  


ORDER

Service connection for a liver disorder, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for a left eye disorder, characterized as 
the residuals of a left eye injury, is denied.


REMAND

VA's redefined duty to assist a claimant, as set forth in the 
VCAA, has not been fulfilled regarding the issues of 
entitlement to service connection for COPD, to include as 
secondary to Agent Orange exposure, service connection for a 
back disorder, and service connection for residuals of 
laceration to the left ulnar area.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  

The service medical records include November 1953 notations 
showing a reported pre-service history of a December 1952 car 
accident that resulted in injury to the veteran's left elbow.  
The veteran was diagnosed with ulnar nerve paralysis, 
partial, of the left hand following a left elbow injury.  
Notations in April 1954 showed the veteran was treated with 
heat therapy to the lumbar area for three days, and that a 
follow up visit showed only slight relief.  Notations in June 
1954 notations revealed partial ulnar palsy of the left hand 
and back complaints.  A September 1973 report of medical 
history showed the veteran had a history of a motorcycle 
accident in 1955 and a history of an auto accident resulting 
in a left arm injury in 1952.  In addition, this report of 
medical history showed the veteran reported shortness of 
breath, asthma, and pain/pressure on the chest.  

The post service medical evidence revealed current diagnoses 
of severe COPD with multiple small pulmonary nodules noted in 
a CT Scan as noted in an October 2001 VA clinical record; of 
lumbar spine with osteophytes, degenerative changes at L3-4, 
L5-S1, and possible stenosis as noted in December 2000 VA x-
rays and VA examination reports; and of left mild ulnar palsy 
with atrophy on the left first dorsal interosseous and 
sensory loss in the left ulnar area of the left hand as noted 
in a December 2000 VA neurological examination report.  

Given the above, the Board finds VA examinations necessary to 
determined the etiology of the claimed COPD, back disorder, 
and residuals of laceration to the left ulnar area, left 
hand.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

During the July 2004 Travel Board hearing, the veteran 
testified he received treatment after service for the claimed 
COPD and back disorder at Fort Gordon, at St. Johns Hospital 
(affiliated with NASA) in Clear Lake City, and at Keesler Air 
Force Base in Biloxi, Mississippi.  As these records are not 
in the claims file, the RO should attempt to assist the 
veteran in obtaining these records.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  Where 
necessary, the RO should inform the 
appellant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the appellant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with VA's duties to notify and 
assist a claimant with respect to all 
issues on appeal as set forth in the 
VCAA.  

2.  Ask the veteran for a list of the 
names and addresses of all non-VA doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who have treated him for the 
claimed COPD, a back disorder, and the 
residuals of laceration to the left ulnar 
area, since his separation from service, 
and who possess records relevant to the 
claims on appeal.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  

3.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA medical 
facility for the claimed COPD, back 
disorder, and residuals of laceration to 
the left ulnar area, since his separation 
from service.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  

4.  During the July 2004 travel Board 
hearing, the veteran testified that he 
was treated after service for COPD and a 
back disorder at Fort Gordon, at 
St. Johns Hospital (affiliated with NASA) 
in Clear Lake City, and at Keesler Air 
Force Base in Biloxi, Mississippi.  
Contact the veteran and obtain additional 
information regarding his treatment 
dates/locations.  Subsequently, the RO 
should contact the appropriate 
authorities and attempt to obtain and 
incorporate into the claims files the 
above noted Federal records.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the medical facilities or the appropriate 
authorities.

5.  Only after the development described 
above has been completed, schedule the 
veteran for the following VA examinations 
at an appropriate VA medical facility:

a.  A respiratory examination to 
determine the nature and etiology of his 
claimed COPD.  Send the claims folder to 
the physician for review; the report 
written by the physician should 
specifically state that such a review was 
conducted.  Ask the physician - based on 
review of the evidence of record, the 
results of appropriate medical tests or 
other procedures deemed required to 
accurately assess a diagnosis, and her or 
his professional expertise - to 
(1) describe the exact nature of the 
claimed respiratory disability, and (2) 
opine whether any current respiratory 
disorder at least as likely as not had 
its onset in military service or is 
related to the appellant's presumed 
exposure to Agent Orange during his 
service in Vietnam.  In rendering his 
opinion, the examiner is asked to further 
opine whether the claimed respiratory 
disorder is related to any post-service 
injuries or diseases, including the aging 
process or the veteran's history of 
tobacco use.  A complete rationale should 
be given for each opinion and conclusion 
expressed.  All indicated tests should be 
conducted and all medical reports should 
be incorporated into the examination and 
associated with the claims file.  

b.  An orthopedic examination to 
determine the nature and etiology of his 
claimed back disorder.  Send the claims 
folder to the physician for review; the 
report written by the physician should 
specifically state that such a review was 
conducted.  Ask the physician - based on 
review of the evidence of record, the 
results of appropriate medical tests or 
other procedures deemed required to 
accurately assess a diagnosis, and her or 
his professional expertise - to 
(1) describe the exact nature of the 
claimed back disability, and (2) opine 
whether any current back disorder at 
least as likely as not had its onset in 
military service.  In rendering this 
opinion, the examiner is asked to further 
opine whether the claimed back disability 
is related to any post-service injuries 
or diseases, including the aging process 
and the history of a motor cycle accident 
in 1955 or a motor vehicle accident in 
1952.  A complete rationale should be 
given for each opinion and conclusion 
expressed.  All indicated tests should be 
conducted and all medical reports should 
be incorporated into the examination and 
associated with the claims file.  

c.  A neurological examination to 
determine the nature and etiology of his 
claimed residuals of a laceration of the 
left ulnar area.  Send the claims folder 
to the physician for review; the report 
written by the physician should 
specifically state that such a review was 
conducted.  Ask the physician - based on 
review of the evidence of record, the 
results of appropriate medical tests or 
other procedures deemed required to 
accurately assess a diagnosis, and her or 
his professional expertise - to 
(1) describe the exact nature of the 
claimed residuals of a laceration of the 
left ulnar area disability, (2) opine 
whether any current residuals of a 
laceration of the left ulnar area 
disorder at least as likely as not had 
its onset in military service, and (3) 
opine whether any current residuals of a 
laceration of the left ulnar area were 
increased in severity during active 
service, and if so, whether any such 
increase was due to the natural 
progression of the disease or injury.  In 
rendering these opinions, the examiner is 
asked to further opine whether the 
claimed residuals of a laceration of the 
left ulnar area are related to any post-
service injuries or diseases, including 
the aging process and the history of an 
motor vehicle accident in 1952 involving 
a left arm injury.  A complete rationale 
should be given for each opinion and 
conclusion expressed.  All indicated 
tests should be conducted and all medical 
reports should be incorporated into the 
examination and associated with the 
claims file.  

6.  In scheduling the veteran for the 
examinations herein mandated, the RO 
should inform the veteran that the 
purpose of the examinations is to obtain 
information or evidence (or both) that 
may be dispositive of the appeal and that 
failure to report for the scheduled 
examinations may result in an adverse 
determination.  See 38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  

7.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


